Gray, C. J.
The culvert was an artificial and not ? natural watercourse, and it does not appear that the plaintifi had acquired any right therein by prescription or contract. Tha in-' *464siruetions given to the jury, which allowed the plaintiff to mom tain this' action of tort, not because of any raising or alteration of the highway at the time of putting in the culvert in 1870, but solely for the act of closing the culvert in repairing the highway in 1874, and without regard to the question whether this was a proper and suitable means of repairing the highway, were erroneous. There is no occasion to consider whether the plaintiff, in any aspect of the case, could have maintained a claim for damages under the Gen. Sts. c. 44, § 19.

Exceptions sustained.